Citation Nr: 1531879	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  09-01 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to an initial increased rating for headaches.
 
4.  Entitlement to an initial increased rating for gastroesophageal reflux disease (GERD) and esophagitis.

5.  Entitlement to an initial compensable rating for costochondritis.
 
6.  Entitlement to an initial compensable rating for thyroiditis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1985 to March 2007.

These matters come before the Board of Veterans' Appeals (Board) from June 2007 and March 2015 rating decisions by the Indianapolis, Indiana Department of Veterans Affairs Regional Office (RO).  

In October 2009, the Veteran appeared and provided testimony at a Board hearing before a Veterans Law Judge (VLJ) on the increased rating issues that arose from a June 2007 rating decision.  A transcript of that hearing is of record.  The VLJ who presided at that hearing is no longer at the Board.  The Veteran was notified of that in July 2013.  However the Veteran has indicated a desire to withdraw those issues, and the Board finds he is not prejudiced by the Board's action.

The issues of entitlement to service connection a neck disability and whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal of the issues of entitlement to increased ratings for headaches, GERD, costochondritis, and thyroiditis, the Veteran submitted a statement in November 2014 indicating that he wanted to withdraw all those issues from appellate status.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to increased ratings for headaches, GERD, costochondritis, and thyroiditis have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2014).  A substantive appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.

The record shows that the Veteran filed a timely notice of disagreement with a June 2007 rating decision pertaining to the ratings for service-connected headaches, GERD, costochondritis, and thyroiditis.  In January 2009, the Veteran perfected an appeal of those issues. 

In a written statement received in November 2014, the Veteran stated that he wanted to withdraw the issues on appeal listed in a July 2014 supplemental statement of the case.  The issues listed were entitlement to increased ratings for headaches, GERD, costochondritis, and thyroiditis.  As the Veteran has withdrawn the substantive appeal of those issues, the Board does not have jurisdiction to decide the appeals of those issues.  Therefore, the appeals must be dismissed.  38 C.F.R. § 20.204 (2014).
ORDER

The appeal of entitlement to an initial increased rating for headaches is dismissed.
 
The appeal of entitlement to an initial increased rating for gastroesophageal reflux disease (GERD) and esophagitis is dismissed.

The appeal of entitlement to an initial compensable rating for costochondritis is dismissed.
 
The appeal of entitlement to an initial compensable rating for thyroiditis is dismissed.


REMAND

The Veteran submitted a June 2015 statement that constitutes a timely notice of disagreement with a March 2015 rating decision which continued a prior denial of service connection for sleep apnea and denied entitlement to service connection for a neck disability.  A review of the record shows that the Veteran has not been issued a statement of the case with respect to those issues in response to that notice of disagreement.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea and the issue of entitlement to service connection for a neck disability.  Inform the Veteran of the requirement to perfect an appeal with respect to those issues.  If the Veteran perfects an appeal, return those issues to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


